[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                         ________________________   ELEVENTH CIRCUIT
                                                                 APR 21, 2010
                               No. 09-15179                       JOHN LEY
                           Non-Argument Calendar                    CLERK
                         ________________________

                   D. C. Docket No. 96-00074-CR-3-RV/MD

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

DARRELL GREEN,
a.k.a. Dred,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                (April 21, 2010)

Before BLACK, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Darrell Green, a federal prisoner convicted of crack cocaine offenses,
appeals pro se the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a

sentence reduction. After review, we affirm.1

       Under § 3582(c)(2), a district court has the authority to modify a defendant’s

term of imprisonment if the defendant’s sentence was “based on a sentencing range

that has subsequently been lowered by the Sentencing Commission pursuant to 28

U.S.C. [§] 994(o).” 18 U.S.C. § 3582(c)(2); see also U.S.S.G. § 1B1.10(a)(1)-(2).

Green’s § 3582(c)(2) motion is based on Amendment 706 to U.S.S.G. § 2D1.1,

which lowered the base offense levels applicable to most crack cocaine offenses.

See U.S.S.G. app. C, amends. 706, 713.

       Here, the district court correctly concluded that it lacked authority to reduce

Green’s sentence. At Green’s original sentencing, the district court held Green

responsible for more than 1.5 kilograms of cocaine base, which set his base offense

level at 38, pursuant to U.S.S.G. § 2D1.1(c)(1) (1998). However, after offense

level adjustments for his leadership role and obstruction of justice, Green’s total

offense level was 46.2 Because the highest offense level in the Sentencing Table is



       1
        We review de novo the district court’s legal conclusions regarding the scope of its
authority under 18 U.S.C. § 3582(c)(2). United States v. James, 548 F.3d 983, 984 (11th Cir.
2008).
       2
        Although Green qualified as a career offender, the district court did not use his career
offender offense level of 37 to calculate the guidelines range because it was lower than level 46.
See U.S.S.G. § 4B1.1 (providing that the career offender offense level applies only if it is greater
than the otherwise applicable offense level).

                                                 2
43, the guidelines instruct that any offense level above 43 is treated as an offense

level 43. See U.S.S.G. Sentencing Table, ch. 5, pt. A, cmt. n.2. With a criminal

history category of VI and total offense level of 43, Green’s guidelines range was

life imprisonment. See U.S.S.G. Sentencing Table, ch. 5, pt. A.

      After Amendment 706, Green’s applicable offense level was lowered by two

to 36. See U.S.S.G. § 2D1.1(c) (2009). Leaving all of Green’s other guidelines

calculations intact, his total offense level was lowered to 44, which is treated as

level 43, and yields the same guidelines range of life imprisonment. Because

Green’s amended guidelines range would be the same as his original guidelines

range, the district court correctly concluded that it had no authority under

§ 3582(c)(2) to reduce Green’s sentence. See U.S.S.G. § 1B1.10(a)(2)(B)

(providing that a § 3582(c)(2) reduction is not authorized if an amendment does

not lower the applicable guidelines range); see also United States v. Webb, 565

F.3d 789, 793 (11th Cir. 2009).

      AFFIRMED.




                                           3